DISMISS and Opinion Filed February 3, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00636-CV

                               R.B. BROWN, JR., Appellant
                                         V.
                           BRIDGET BROWN-PARSON, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-00759

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s January 14, 2015 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed for want of prosecution. Appellant did not file a

response to appellee’s motion to dismiss.

       The clerk’s record is past due. The Dallas County District Clerk notified this Court that

the clerk’s record had not been filed because appellant had not paid or made arrangements to pay

the fee for the record. On October 9, 2014, the Court instructed appellant to file, within ten days,

either written verification that payment or payment arrangements for the clerk’s record had been

made or written documentation that appellant had been found indigent and allowed to proceed

without advance payment of costs.        The Court cautioned appellant that failure to file the
requested documentation within the time specified would result in dismissal of the appeal for

want prosecution. As of today’s date, appellant has not responded.

       Accordingly, we grant appellee’s motion and dismiss the appeal for want of prosecution.

See TEX. R. APP. P. 42.3(b).




140636F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

R.B. BROWN, JR., Appellant                         On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-00636-CV        V.                       Trial Court Cause No. DC-14-00759.
                                                   Opinion delivered by Chief Justice Wright.
BRIDGET BROWN-PARSON, Appellee                     Justices Lang-Miers and Stoddart,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BRIDGET BROWN-PARSON recover her costs of this
appeal from appellant R.B. BROWN, JR..


Judgment entered February 3, 2015.




                                             –3–